Citation Nr: 0122997	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) death benefit 
purposes.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1974.  
He died on November [redacted], 1995.  The appellant was married to 
the veteran in December 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an administration decision of 
the VA RO, which denied the appellant entitlement to 
recognition as the veteran's surviving spouse for VA death 
benefit purposes.  The Board affirmed that determination in a 
September 1999 decision.

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  In February 2001, the parties filed 
a Joint Motion to Remand and To Stay Further Proceedings.  By 
Order dated March 6, 2001, the Veterans Claims Court vacated 
the Board's September 1999 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  


REMAND

In light of the Joint Motion for Remand and the Veterans 
Claims Court's Order and the change in the law discussed 
below, the Board finds that due process requires a remand of 
the case.  

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  Continuity of 
cohabitation will not be broken if separation is due to the 
fault or misconduct of the veteran.  38 C.F.R. § 3.53(a).  
The statement of the surviving spouse as to the reason for 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
the purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R.§ 3.53(b).  

The Board notes that the veteran and the appellant were 
married in the state of New York in December 1971 and there 
is no evidence in the record that the couple was ever 
divorced.  The veteran's death certificate reveals that he 
died on November [redacted], 1995 at his parent's residence in New 
York.  The cause of death was listed as acute mixed drug 
intoxication.  

On several VA records, the veteran indicated that he was 
married but separated from his wife.  On his October 1991 
application for benefits, he indicated that the reason for 
the separation was "wife, affair" and stated that he did 
not know the present address of his spouse.  Records from his 
October to December 1991 VA hospitalization reflect that he 
separated from his wife of 19 years because of his drinking 
problem and because he became abusive of his wife which led 
to his decision to get professional help.  Other records 
reflect that the veteran did not receive any VA benefits for 
a dependent.  Several medical reports note that during 
various periods, the veteran was indigent and homeless.  

The appellant filed an Application for Dependency and 
Indemnity Compensation (DIC) in January 1998.  She reported 
that she lived continuously with the veteran from the date of 
their marriage until his death.  The appellant also submitted 
two affidavits from relatives who confirmed that the 
appellant lived with the veteran continuously from the date 
of the marriage until he died.  

In April 1998, the veteran's father submitted a written 
statement indicated that the veteran and the appellant ceased 
living together in May 1991 and that the cause of the 
separation was the "serious emotional, financial and 
adultery (appellant) problems" that he and his wife knew 
were going on at the time.  

In June 2001, the appellant submitted written statements from 
her daughter and from friends, all of whom maintained that 
the appellant and the veteran lived together from the date of 
their marriage until a separation occurred due to the 
veteran's misconduct.  In this regard, it was noted that they 
separated due to the veteran's alcoholism and erratic 
behavior.  

Since the evidence of record contains conflicting information 
regarding the reasons for the separation, as per the holding 
in the Gregory case, an analysis of the conduct of the 
parties at the time of any separation controls the question 
of fault in causing the separation between the parties.  The 
Board notes that no investigation on this point has been made 
to date.  The appellant should be offered an additional 
opportunity to establish her status as a surviving spouse.  
Interviews with the appellant, listed family members, and 
others should be conducted to establish status at the time of 
death.  In addition, the appellant should be provided the 
opportunity to submit available documents that would confirm 
her contentions.  Bills, tax information or other such 
documents might further support her contentions.

Moreover, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  In 
part, due to this change in the law, a remand is indicated in 
this case for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
provisions are for consideration on remand.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO, using whatever appropriate 
means, should, as indicated, attempt to 
locate and contact the veteran's son and 
daughter, and any other family members 
with pertinent knowledge, in order to 
establish the reasons for and 
circumstances surrounding any period(s) 
of separation, if any.  Documentation of 
all such attempts should be associated 
with the claims file.  All information 
received should be associated with the 
claims file.  All persons contacted 
should be requested to consider whether 
they have access to any documents which 
would lend support to the information 
provided.

2.  To the extent possible, and in 
conjunction with the New York, New York 
RO as possible, the RO should order a 
field examination, or other similar 
investigation to determine the 
circumstances surrounding the nature of 
the couple's reported 1991separation, if 
confirmed.  The field examiner(s) should 
determine, to the extent possible, 
including by contact with neighbors of 
the veteran and of the appellant, whether 
the veteran indicated why he was 
separated from his wife, if confirmed.  
If such investigation is not successful 
or can not be accomplished, the reasons 
therefore should be set forth in the 
claims folder.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  This should 
include any and all information the 
appellant has to show that the parties 
were continuously cohabiting at the time 
of death.  Utility bills, tax forms, or 
other similar information could be 
submitted in support of this claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and the new 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should reevaluate 
the appellant's claims in the light of 
the additional evidence, with due 
consideration to all pertinent legal 
theories, as well as all pertinent laws 
and regulations.  If the determination 
remains unfavorable to the appellant, the 
RO should furnish her and her 
representative a supplemental statement 
of the case.  This document should 
further reflect detailed reasons and 
bases for the decision reached, and 
citation to all indicated law and 
regulations.  

Thereafter, in accordance with applicable procedures, the 
matter should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until she is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


